Exhibit 4.3 ACELRX PHARMACEUTICALS , INC., Issuer AND [TRUSTEE], Trustee INDENTURE Dated as of [•], 20 Debt Securities TABLE OF CONTENTS PAGE ARTICLE1 DEFINITIONS 1 Section1.01 Definitions of Terms 1 ARTICLE2 ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGEOF SECURITIES 4 Section2.01 Designation and Terms of Securities 4 Section2.02 Form of Securities and Trustee’s Certificate 6 Section2.03 Denominations: Provisions for Payment 6 Section2.04 Execution and Authentications 7 Section2.05 Registration of Transfer and Exchange 8 Section2.06 Temporary Securities 8 Section2.07 Mutilated, Destroyed, Lost or Stolen Securities 9 Section2.08 Cancellation 9 Section2.09 Benefits of Indenture 9 Section2.10 Authenticating Agent 10 Section2.11 Global Securities 10 Section2.12 CUSIP Numbers 11 ARTICLE3 REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS 11 Section3.01 Redemption 11 Section3.02 Notice of Redemption 11 Section3.03 Payment Upon Redemption 12 Section3.04 Sinking Fund 12 Section3.05 Satisfaction of Sinking Fund Payments with Securities 12 Section3.06 Redemption of Securities for Sinking Fund 12 ARTICLE 4 COVENANTS 13 Section4.01 Payment of Principal, Premium and Interest 13 Section4.02 Maintenance of Office or Agency 13 Section4.03 Paying Agents 13 Section4.04 Appointment to Fill Vacancy in Office of Trustee 14 i TABLE OF CONTENTS (CONTINUED) PAGE ARTICLE 5 SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THETRUSTEE 14 Section5.01 Company to Furnish Trustee Names and Addresses of Securityholders 14 Section5.02 Preservation Of Information; Communications With Securityholders 14 Section5.03 Reports by the Company 15 Section5.04 Reports by the Trustee 15 ARTICLE 6 REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 16 Section6.01 Events of Default 16 Section6.02 Collection of Indebtedness and Suits for Enforcement by Trustee 17 Section6.03 Application of Moneys Collected 18 Section6.04 Limitation on Suits 18 Section6.05 Rights and Remedies Cumulative; Delay or Omission Not Waiver 19 Section6.06 Control by Securityholders 19 Section6.07 Undertaking to Pay Costs 19 ARTICLE 7 CONCERNING THE TRUSTEE 20 Section7.01 Certain Duties and Responsibilities of Trustee 20 Section7.02 Certain Rights of Trustee 20 Section7.03 Trustee Not Responsible for Recitals or Issuance or Securities 22 Section7.04 May Hold Securities 22 Section7.05 Moneys Held in Trust 22 Section7.06 Compensation and Reimbursement 22 Section7.07 Reliance on Officer’s Certificate 23 Section7.08 Disqualification; Conflicting Interests 23 Section7.09 Corporate Trustee Required; Eligibility 23 Section7.10 Resignation and Removal; Appointment of Successor 23 Section7.11 Acceptance of Appointment By Successor 24 Section7.12 Merger, Conversion, Consolidation or Succession to Business 25 Section7.13 Preferential Collection of Claims Against the Company 25 Section7.14 Notice of Default 25 ii TABLE OF CONTENTS (CONTINUED) PAGE ARTICLE 8 CONCERNING THE SECURITYHOLDERS 26 Section8.01 Evidence of Action by Securityholders 26 Section8.02 Proof of Execution by Securityholders 26 Section8.03 Who May be Deemed Owners 26 Section8.04 Certain Securities Owned by Company Disregarded 27 Section8.05 Actions Binding on Future Securityholders 27 ARTICLE 9 SUPPLEMENTAL INDENTURES 27 Section9.01 Supplemental Indentures Without the Consent of Securityholders 27 Section9.02 Supplemental Indentures With Consent of Securityholders 28 Section9.03 Effect of Supplemental Indentures 28 Section9.04 Securities Affected by Supplemental Indentures 28 Section9.05 Execution of Supplemental Indentures 29 ARTICLE10 SUCCESSOR ENTITY 29 Section10.01 Company May Consolidate, Etc 29 Section10.02 Successor Entity Substituted 29 ARTICLE11 SATISFACTION AND DISCHARGE 30 Section11.01 Satisfaction and Discharge of Indenture 30 Section11.02 Discharge of Obligations 30 Section11.03 Deposited Moneys to be Held in Trust 30 Section11.04 Payment of Moneys Held by Paying Agents 31 Section11.05 Repayment to Company 31 ARTICLE 12 IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 31 Section12.01 No Recourse 31 ARTICLE13 MISCELLANEOUS PROVISIONS 31 Section13.01 Effect on Successors and Assigns 31 Section13.02 Actions by Successor 31 Section13.03 Surrender of Company Powers 32 Section13.04 Notices 32 Section13.05 Governing Law; Jury Trial Waiver 32 iii TABLE OF CONTENTS (CONTINUED) PAGE Section13.06 Treatment of Securities as Debt 32 Section13.07 Certificates and Opinions as to Conditions Precedent 32 Section13.08 Payments on Business Days 32 Section13.09 Conflict with Trust Indenture Act 33 Section13.10 Counterparts 33 Section13.11 Separability 33 Section13.12 Compliance Certificates 33 Section13.13 U.S.A. Patriot Act 33 Section13.14 Force Majeure 33 Section13.15 Table of Contents; Headings 34 iv INDENTURE INDENTURE , dated as of [•], 20, among AcelRx Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and [
